Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant's amendments to the claims filed 04/20/2022 are accepted. Claims 1, 4-6, 9, 11, and 15 are amended; claims 16-20 are cancelled; and claims 21-25 are new.
Response to Arguments
2)	Applicant’s arguments, see sections titled “Objection to the Specification” and “Objection to the Claims”, filed 04/20/2022, with respect to the specification and claims, respectively, have been fully considered and are persuasive.  The objections of the specification and claims, respectively, have been withdrawn. 
Applicant’s arguments, see section titled “Section 112 Rejections”, filed 04/20/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 6 has been withdrawn. 
Applicant’s arguments, see section titled “Section 103 Rejections”, filed 04/20/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-15 as being unpatentable over U.S. PGPUB 20160325051 to Keim et al., in view of U.S. PGPUB 20170014578 to Bunch, in view of U.S. PGPUB 20060129173 to Wilkinson have been withdrawn. 
EXAMINER’S AMENDMENT
3)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arash Hamidi (Reg. No. 74010) and Jameson Ma (Reg. No. 68343) on 06/03/2022.
The application has been amended as follows: 
Claim 11, line 2, "a second end" is amended to "a second closed end"
Claim 11, line 8, "a wall extending perpendicularly to the central longitudinal axis of the body" is amended to "a closed wall, wherein the closed wall extends perpendicularly to the central longitudinal axis and is longitudinally offset from the closed second end of the body"
Claim 21, line 2, "a second end" is amended to "a second closed end"
Claim 21, line 12, "a wall extending perpendicularly to the central longitudinal axis" is amended to "a closed wall, wherein the closed wall extends perpendicularly to the central longitudinal axis and is longitudinally offset from the closed second end of the body"
Allowable Subject Matter
4)	Claims 1-15 and 21-25 are allowed.
REASONS FOR ALLOWANCE
5)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the closet prior art of record is Keim et al. (U.S. PG PUB 20160325051), hereinafter Keim. While Keim teaches a needle guard grip device (Fig. 7; 7, 9) comprising:
a body (Fig. 7; 7) extending from a first end to a closed second end along a central longitudinal axis of the body, wherein the body further comprises:
an interior cavity (internal to 7) extending from an opening in the first end of the body to a wall (Fig. 7; 12). wherein the wall extends perpendicularly to the central longitudinal axis (via the inward facing ends of each portion 12.1 and 12.2 of 12 [Paragraph 0073]) and is longitudinally offset from the closed second end of the body (as shown in Fig. 7); and
a retainer (Fig. 7; 9) disposed in the internal cavity and having a tab (Fig. 7; 13) extending from a portion of the retainer, wherein the tab extends at an angle to the central longitudinal axis;
Keim fails to teach wherein the body further comprises a plurality of ribs extending perpendicularly to the central longitudinal axis, wherein the plurality of ribs includes a first set of longitudinally spaced ribs disposed on a first side of the central longitudinal axis, and a second set of longitudinally spaced ribs disposed on a second side of the central longitudinal axis that is opposite of the first side, wherein, moving along the central longitudinal axis, ribs of the first set of longitudinally spaced ribs alternate with ribs of the second set of longitudinally spaced ribs, wherein the wall is closed, wherein one rib of the plurality of ribs if positioned closer to the closed second end of the body than the wall, and wherein a first rib of the first set of longitudinally spaced ribs includes a convex external surface, and wherein a second rib of the first set of longitudinally spaced ribs includes a concave external surface; and wherein the tab extends toward the central longitudinal axis.
While many of the claim limitations of Keim may be accounted for via other pieces of art, as discussed in the Non-Final rejection filed 01/24/2022 (specifically U.S. PGPUB 20170014578 to Bunch, and U.S. PG PUB 20060129173 to Wilkinson), the limitation of "a closed wall" with regards to the interior cavity is not viable, due to the function of Keim.
The combined structure of the closed wall which is longitudinally offset from the closed second end of the body imparts a novel and non-obvious function of the claimed invention; namely, to cooperate with the retainer - as noted by Applicant in Paragraph [0038] of the Specification, as originally filed.
Regarding claim 11, the closest prior art of record is Keim. While Keim teaches a needle guard grip device (Fig. 7; 7. 9) comprising:
a body (Fig. 7; 7) extending from a first end to a second closed end along a central longitudinal axis of the body, the body comprising:
an interior cavity (interior to 7) extending from an opening in the first end of the body to a wall (Fig. 7; 12) extending perpendicularly to the central longitudinal axis; and
a clip (Fig. 7; 9) disposed in the internal cavity, wherein the clip includes a planar surface (surface attached to Fig. 7; 13) extending perpendicularly to the central longitudinal axis;
Keim fails to teach wherein the body comprises a plurality of ribs. wherein (i) a first group of ribs of the plurality of ribs have convex surfaces and (ii) a second group of ribs of the plurality of ribs have concave external surfaces; wherein the wall is closed; wherein the clip includes a pair of arms depending from the planar surface and extending towards the first end of the body, wherein a first arm of the pair of arms includes a tab extending away from the first arm and toward the central longitudinal axis; and wherein the second end of the body has a bulbous shape and the wall of the interior cavity has a planar shape, the bulbous shape of the second end has a cross-sectional dimension that is greater than a respective cross-sectional dimension of each of the first end and the wall. and the wall is configured to engage the planar surface of the clip.
While many of the claim limitations of Keim may be accounted for via other pieces of art, as discussed in the Non-Final rejection filed 01/24/2022 (specifically U.S. PGPUB 20170014578 to Bunch, and U.S. PG PUB 20060129173 to Wilkinson), the limitation of "a closed wall" with regards to the interior cavity is not viable, due to the function of Keim.
The combined structure of the closed wall which is longitudinally offset from the closed second end of the body imparts a novel and non-obvious function of the claimed invention; namely, to cooperate with the clip (retainer) - as noted by Applicant in Paragraph [0038] of the Specification, as originally filed.
Regarding claim 21, the closest prior art of record is Keim. While Keim teaches a needle guard grip device (Fig. 7; 7, 9), comprising:
a body (Fig. 7; 7) extending from a first end to a closed second end along a central longitudinal axis of the body, wherein the body further comprises:
an interior cavity (internal to 7) extending from an opening in the first end of the body to a wall (Fig. 7; 12), wherein the wall extends perpendicularly to the central longitudinal axis (via the inward facing ends of each portion 12.1 and 12.2 of 12 [Paragraph 0073]) and is longitudinally offset from the closed second end of the body (as shown in Fig. 7); and
a retainer (Fig. 7; 9) disposed in the internal cavity and having a tab (Fig. 7; 13) extending from a portion of the retainer. wherein the tab extends at an angle to the central longitudinal axis;
Keim fails to teach wherein the body further comprises: a plurality of ribs extending perpendicularly to the central longitudinal axis. wherein the plurality of ribs includes a first set of longitudinally spaced ribs disposed on a first side of the central longitudinal axis, and a second set of longitudinally spaced ribs disposed on a second side of the central longitudinal axis that is opposite of the first side. where, moving along the central longitudinal axis, ribs of the first set of longitudinally spaces ribs alternate with ribs of the second set of longitudinally spaces ribs; the wall is closed; wherein
one rib of the plurality of ribs is posited closed to the second end of the body than the wall, and wherein a first rib of the first set of ribs is deflected radially outward away from the central longitudinal axis, and wherein a second rib of the first set of ribs is deflected radially inward toward the central longitudinal axis; and wherein the tab of the retained extends from a portion of the retainer closest to the first end of the body, and extends toward the central longitudinal axis.
While many of the claim limitations of Keim may be accounted for via other pieces of art, as discussed in the Non-Final rejection filed 01/24/2022 {specifically U.S. PGPUB 20170014578 to Bunch, and U.S. PGPUB 20060129173 to Wilkinson). the limitation of "a closed wall" with regards to the interior cavity is not viable, due to the function of Keim.
The combined structure of the closed wall which is longitudinally offset from the closed second end of the body imparts a novel and non-obvious function of the claimed invention; namely, to cooperate with the retainer - as noted by Applicant in Paragraph [0038] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783